Title: To George Washington from Tobias Lear, 26–27 May 1795
From: Lear, Tobias
To: Washington, George


          
            Dear Sir,
            George Town [D.C.] May 26th[–27] 1795.
          
          I had the honor of writing to you on the 20th instant, and therein acknowledged the receipt of your respected favor of the 17th instant. Since which I have applied for your account with the Commissioners, and informed that I would settle it when presented. It has not yet been handed in; but as soon as there is a little leisure from the present press of business at their office I presume it will be, when it shall be immediately paid.
          I should have written to you before this on a certain subject; but having heard, soon after my arrival here, that Mr Alexander White had accepted the appointment of Commissioner, I thought it unnecessary.
          I expect shortly to be honored with your directions to purchase some shares in the Banks of Alexandria and Columbia. Should you have determined to invest money in these Banks I hope your orders therefor will reach me before the first of June, as shares before that day may be bought cheaper than afterward. A payment of ten dollars on each share in the Columbia Bank is then

to be made, and previously to that time this Bank will make no discounts—which causes Cash to be much wanted hereabouts. So great is the want of money that a difference of one dollar pr bbl for flour is made between Cash and 60 days credit. It sells in Alexandria for 60/Virga Cury in Cash and 66/ for 60 days Credit. Bank shares are now at par in Alexandria—and I think may be bought here a little below. Corn sells for 3 dolls. cash & 3½ at 60 days.
          The business at the public buildings seems to go on briskly; but almost every private building is at a stand. At present our buildings are almost the only ones that progress as they ought to do—Great numbers of workmen are leaving the City daily for want of employment. Mr Barrey of Baltimore is commencing improvements on the Eastern Branch at the end of South Capitol Street—and Mr Duncanson has been laying off ground just above Mr Young’s with a view to building. These are all the new undertakings at present in operation. I am, however, very far from being discouraged by these appearances as many seem to be; for, when the rage is so great for turning money every hour, as is the case at present, it is not to be expected that many will be found to employ their funds in an object which cannot promise a return for some time; unless it be those who have entered into the business with an eye to future operations here, and a conviction of their advantages. But whenever a sober state of things shall again take place, I am persuaded that the tide will flow here as rapidly as the most sanguine well-wishers to the establishment could desire—then those who have persevered and have prepared their buildings will begin a steady & pleasing harvest.
          To Mrs Washington I beg to be presented in the most grateful & respectful manner.
          With sentiments of the purest & most affectionate attachment, I have the honor to be, Dear Sir, Your devoted & grateful friend
          
            Tobias Lear
          
          
            May 27. Your respected favor of the 24t inst. with 960 dolls. bank notes of the U.S. and a draft on the bank of Alexa. for three thousand four hundd dolls. has been received—and the contents shall be duly attended to & I hope to your satisfaction. truly & respectfuly I am
            
              Tobias Lear.
            
          
         